DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Papers filed on 06/23/21 have been received.    Accordingly claims 1-9 are present for examination.    The Information Disclosure Statement has been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,783,963 issued to Hung et al., hereinafter referred to as “Hung”.
Regarding claim 1, Hung teaches a pseudo-analog memory computing circuit (fig. 3A), comprising: at least one input circuit (PI(0)), configured to receive at least one input data, wherein each input circuit generates at least one input signal (signal on lines 360) according to one of said at least one input data; at least one output circuit (PO(0)), configured to provide at least one output data; and at least one pseudo-analog memory computing unit (memory 300), wherein each pseudo-analog memory computing unit includes at least one input terminal coupled to one of said at least one input circuit (see fig. 3A), at least one output terminal .  
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the pseudo-analog memory computing circuit according to claim 1, wherein said each pseudo-analog memory computing unit includes at least one pseudo-analog memory computing subunit, and each pseudo-analog memory computing subunit includes: at least one specified equivalent resistor; at least one switch, connected between said at least one input terminal and said at least one specified equivalent resistor, or connected between said at least one specified equivalent resistor and said at least one output terminal; and at least one control circuit, coupled to said at least one switch, configured to control turning on or off of said at least one switch according to said selected weight mode so as to determine turning on or off of said each pseudo-analog memory computing subunit.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    U.S. Patent 10,242,737 (Lin et al.) discloses an array of resistance memory cells used in in-memory computing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SON L MAI/Primary Examiner, Art Unit 2827